MEMORANDUM**
Aníbal Catalan-Zacarias, a native and citizen of Guatemala, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an Immigration Judge’s (“IJ”) order denying his request to administratively close his removal proceedings so that he could apply for Special Rule Cancellation of Removal as provided by the Nicaraguan Adjustment and Central American Relief Act of 1997. We deny the petition in part and dismiss it in part.
The IJ correctly concluded that because Catalan-Zacarias turned twenty one before a decision had been made on his mother’s application for suspension of deportation, he was ineligible for derivative relief as her dependent. See 8 C.F.R. § 240.61(a)(4).
We dismiss Catalan-Zacarias’ petition to the extent he contends the reasoning of the Child Status Protection Act should be applied to his case because he failed to exhaust his administrative remedies before the IJ or BIA. See 8 U.S.C. § 1252(d)(1); Ortiz v. INS, 179 F.3d 1148, 1152 (9th Cir.1999).
PETITION DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.